Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 1 of 51




                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF COLORADO



Civil Action No.

NICHOLAS NIELSEN,

   Plaintiff



   Vs.

Verano Holdings, LLC, Sam Dorf, George Archos, Darren Weiss, James Leventis, Chris
Fotopoulos, Edward Shen, Michael Frontier, Rockview Capital, JJR Private Capital,
Alan Bluestine, Sol Global Investments, Serruya Private Equity, Randy Taylor
Consulting, Partner Colorado Credit Union, Steve White, Jason Vedadi, Nicole Stanton,
Ben Kimbro, Elroy Sailor, Ana Dutra, Mark Barnard, and Eula Adams, Daniel Reiner,
Canaccord Genuity, Alliance Global Partners, Natural State Wellness Enterprises, LLC,
John Allison, Henry Wilkins V, Dr. William Young, Bill Carwell, Christine L. Edmonson,
Amy Haun Hall, Bob Dale Haun, Leo Hauser, Ryan W Heringer, David Johnson, Robert
Lee Jones III, Bobbi McDaniel, Dustin McDaniel, Bobby McDaniel, Kristy McDaniel,
Marvin Parks, Jeffery J. Ryan, Dr. Marvin Bruce Sanderson, Dr. Ladd Scriber, Dr.
Thomas M Stank, Bill Stanley, Bart Calhoun, Melissa Moody, Martha Rouby, Warren
Ross, and The Ross Group,

         Defendants




                           COMPLAINT AND JURY DEMAND




                                          1
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 2 of 51




                                       INTRODUCTION

   1. It is a bedrock principle of the United States Constitution that federal law is the

      supreme law of the land. State laws that are flatly inconsistent with

      constitutionally authorized federal law have no force or effect. On the issue of

      medical marijuana, federal law is clear: it is a felony under the Controlled

      Substances Act of 1970 ("CSA") to deal in marijuana. Despite the express federal

      prohibition on marijuana, Arkansas and many of its local jurisdictions have

      enacted laws, ordinances, and regulations designed to promote the growth of a

      billion-dollar commercial marijuana industry. Yet notwithstanding that medical

      marijuana is now "legal" in Arkansas, the drug's cultivation, sale, and possession

      remain serious federal offenses in Arkansas, just as they are everywhere else in

      the United States. Indeed, those associated with Arkansas' largest-scale

      marijuana producers risk being sent to federal prison for the rest of their lives.
                                             2
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 3 of 51




      The people of Arkansas are free to advocate for a change in this federal criminal

      prohibition, but they must do so through their elected representatives in

      Congress. Under our federal system, Congress alone can authorize revision of

      federal laws prohibiting the commercial trade in medical marijuana.

   2. Of course, in recent years the United States Department of Justice has largely

      declined to bring prosecutions under the federal marijuana laws, prompting

      hundreds of millions of investment dollars and thousands of new customers to

      flow into Colorado's commercial marijuana industry. But the Justice

      Department's current policy of non-enforcement does not strike a single word

      from the U.S. Code or deprive private individuals of their judicially­ enforceable

      rights under federal law. The Department of Justice can no more amend a federal

      statute than can the State of Arkansas, and marijuana remains just as illegal

      under federal law today as it was when Congress passed the Controlled

      Substances Act in 1970.

   3. Here, Nicholas Nielsen, an employee of Defendant Randy Taylor Consulting—

      which as explained more fully below, does business as various forms of Harvest

      Health—was criminally charged with setting up an Arkansas dispensary for

      several of the corporate defendants. At times, Nielsen received his instructions

      directly from various executives of those companies. When police raided the site,

      however, it was only Nielsen who was criminally charged and left holding the

      proverbial bag.

   4. Content to merely cash in on their conspiracy, Nielsen’s former employer and

      coconspirators terminated him, arranged for him to receive several under-the-


                                            3
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 4 of 51




      table payments to keep quiet about what he saw while he was a Harvest

      employee, and then left him to contend with the criminal justice system alone.

   5. Dealing in marijuana is racketeering activity under RICO, and those who engage

      in a pattern of racketeering activity through a corporation or other enterprise are

      liable for three times the economic harm they cause plus costs and attorneys'

      fees. Those who conspire with racketeers by agreeing to assist them are likewise

      liable. RICO also gives federal courts the power to order racketeering enterprises

      and their coconspirators to cease their unlawful operations. Accordingly, the

      Plaintiff asks this Court to award him the damages, costs, and fees he incurred as

      a result of the Defendants’ actions, and to which he is entitled.


                           JURISDICTION AND VENUE


   6. This Court has subject matter jurisdiction over Plaintiff's RICO claims under 18

      U.S.C. § 1964(c) and 28 U.S.C. § 1331. This Court has subject matter jurisdiction

      over Plaintiff's federal preemption claims under 28 U.S.C. § 1331, and the

      Plaintiff seeks remedies for his federal preemption claims under 28 U.S.C. §§

      1651, 2201, and 2202.

   7. Venue is proper in this Court under 28 U.S.C. § 1391(b) because some of the

      Defendants reside in Colorado and some of the Defendants do business in

      Colorado. Venue over Plaintiff's RICO claims is also proper under 18 U.S.C.§

      1965(a) because the RICO Plaintiff resides in Colorado. Venue is also proper in

      this court under 28 U.S. Code § 1391 (b)(3) there is not a venue which would be

      convenient for most or all parties, and the Defendants are all subject to this

      court’s personal jurisdiction.

                                            4
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 5 of 51




                                                    PARTIES

    8. Plaintiff Nicholas Nielsen is a resident of Boulder, Colorado who was an

        employee of Harvest and also the Natural Wellness/Verano/Harvest joint

        venture at the time he was arrested in possession of the venture’s marijuana,

        pending the completion of a cultivation facility at 4001 Comet Road, Newport,

        Arkansas.

    9. All defendants, for the purposes of the RICO statute formed an “in-fact” RICO

        enterprise, whose object was the interstate trafficking of marijuana.

    10. Defendant Verano Holdings, LLC is a Delaware based marijuana company whose

        principal place of business is 415 N Dearborn St, Chicago, IL 60654. It’s managed

        by defendants George Archos, Sam Dorf, and Darren Weiss. It is part of an obtuse

        corporate structure consisting of more than 50 holding and shell companies.

        Plaintiff is unaware which of the multiple facilities that the marijuana in question

        in this case came from, but for the purposes of RICO, it’s immaterial as all

        corporations serve to function as cogs in the overall RICO enterprise.

    11. Defendant Sam Dorf is the president of Verano Holdings. Dorf is a resident of

        Illinois. 1

    12. Defendant George Archos is the Co-Founder, Chairman, and CEO of Verano

        Holdings. Archos is a resident of Illinois.

    13. Defendant Darren Weiss is the general counsel and chief legal officer for Verano

        Holdings. Weiss is a resident of Maryland.




1The Plaintiff has personal addresses for all of the Defendants on file, Plaintiff has chosen not to list them
in the complaint for privacy purposes.
                                                      5
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 6 of 51




   14. Defendant James Leventis is the Vice President of Legal, Regulatory &

      Government Affairs at Verano Holdings Corp. Leventis is a resident of Illinois.

   15. Defendant Chris Fotopoulos is an Executive Vice President at Verano Holdings.

      Fotopoulos is a resident of Illinois.

   16. Defendant Edward Shen is a Vice President and Head of Mergers and

      Acquisitions at Verano Holdings. Shen is also an attorney. Shen is a resident of

      Illinois.

   17. Defendant Michael Frontier was the central regional cultivation manager of the

      Natural Wellness/Harvest/Verano joint venture, and trafficked marijuana from

      Verano’s facility in Illinois to Tennessee, and eventually to Arkansas. Frontier is

      an Illinois resident.

   18. Defendant Rockview Capital, Inc., is a Delaware holding company which serves

      as the umbrella for a series of private equity, retirement, and investment

      companies doing business under the Rockview name. Their incorporated address

      is 1 Station Place # 7 Stamford, CT 06902.

   19. Defendant Alan Bluestine is the COO of Rockview Capital. Bluestine is a New

      York Resident.

   20. Defendant JJR Private Capital is a private equity firm located in Toronto,

      Canada. Their primary place of business is 5 Hazelton Avenue Suite 300,

      Toronto, Ontario, Canada.

   21. Defendant Sol Global investments is a cannabis investment company which

      operates in both the US and Canada. It’s United States primary place of business

      is 2300 E. Las Olas Blvd, 5th Floor Fort Lauderdale, FL, 33301.


                                              6
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 7 of 51




    22. Defendant Serruya Private Equity is a private equity firm located in Markham,

        Ontario, Canada. Their primary address is 210 Shields Court, Markham, Ontario.

    23. Defendant Tom Chapman is an angel investor and shareholder of Harvest Health.

        Chapman is a resident of London, England, United Kingdom.

    24. Defendant Randy Taylor Consulting is an Arizona LLC which does business as

        Harvest House of Cannabis 2, as well as Harvest of Colorado, which does business

        as Evolab and is located at 1550 Larimer St #854, Denver, CO 80202. 3 For

        purposes of this Complaint, this Defendant will be referred to as Harvest and

        Randy Taylor interchangeably.

    25. Defendant Partner Colorado Credit Union is a Colorado Credit Union which

        launders money for Harvest Health, Inc. They are located at 6221 Sheridan Blvd,

        Arvada, Colorado 80003.

    26. Defendant Steve White is the CEO of Harvest House of Cannabis, is a shareholder

        and is a resident of Arizona.

    27. Defendant Jason Vedadi is the CEO at Oasis Cannabis, at all times relevant to

        this complaint, he was the Excecutive Chairman and Principle at Harvest, Inc.

        Vedadi is a share-holder of Harvest and is a resident of Arizona.

    28. Defendant Nicole Stanton is general counsel and vice president of Harvest House

        of Cannabis. Stanton is a shareholder of Harvest, and is a resident of Arizona.




2 The corporate structure of Harvest Health is purposefully confusing. It trades on the Canadian Stock
exchange as Harvest, and its licenses are held under the Harvest name, but it’s registered as Randy Taylor,
and pays its employees under the Randy Taylor Consulting name. Its employee identifications identify
employees as employees of Randy Taylor Consulting DBA Harvest Health.
3 Randy Taylor Consulting at the time of the events in this complaint also did business at the same address

as Evolab, 1550 Larimer Street, #854, Denver, CO 80202.
                                                    7
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 8 of 51




   29. Defendant Ben Kimbro is the director of public affairs at Harvest Health and

      Recreation. Kimbro is an Oklahoma resident.

   30. Defendant Elroy Sailor is the Director and Chief Strategy Officer of Harvest

      Health. Sailor is a shareholder of Harvest Health. Sailor is a resident of Virginia.

   31. Defendant Ana Dutra sits on the board of directors and is a shareholder of

      Harvest Health. Dutra is an Illinois resident.

   32. Defendant Mark Barnard is the chairman of the board of Harvest Health and is a

      shareholder. Barnard is a resident of Arizona.

   33. Defendant Eula Adams is a member of the board of directors of Harvest and is a

      shareholder. Adams is a resident of Denver, Colorado.

   34. Defendant Alliance Global Partners is a private equity investment firm. Their

      primary address is 590 Madison Avenue, 28th Floor New York, NY 10022.

   35. Defendant Canaccord Genuity is an investment bank headquartered in Toronto,

      Canada, with a principal place of business at 609 Granville Street, Suite 2200

      Vancouver, British Columbia, Canada.

   36. Defendant Daniel Reiner is a serial entrepreneur and special advisor to the board

      of Harvest Health, Inc. Reiner is a 3.66% owner of Harvest. Reiner is a resident of

      California.

   37. Defendant The Ross Group is a Tulsa, Oklahoma construction company whose

      principal place of business 510 E 2nd St, Tulsa, OK 74120.

   38. Defendant Warren Ross is the owner of the Ross Group, as well as a .31% owner

      of Defendant Natural State Wellness Enterprises, LLC. Ross is a resident of

      Oklahoma.


                                            8
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 9 of 51




   39. Defendant Natural State Wellness Enterprises, LLC (“Natural State”) owned the

      license associated with the cultivation operation at the nexus of this complaint.

      Natural State Wellness Enterprises principal place of business is in Jonesboro,

      AR.

   40. Defendant John Allison is a 7.79% owner of Natural State Wellness Enterprises,

      as well as the president and CEO of Home Bancshares, Inc. Allison is a resident of

      Arkansas.

   41. Defendant Henry Wilkins V is a public health professional. He is a 17% owner of

      Natural State, and is an Arkansas Resident.

   42. Defendant Dr. William Young is a 34% owner of Natural State, he is the president

      of Healthcare Medical Group, and is an Arkansas Resident.

   43. Defendant Bill Carwell is a 3.2% owner of Natural State, a hemp farmer, and is an

      Arkansas Resident.

   44. Defendant Christine L. Edmonson is a 1.04% owner of Natural State, and is an

      Arkansas Resident.

   45. Defendant Amy Haun Hall is a 1.56% owner of Natural State, and is an Arkansas

      Resident.

   46. Defendant Bob Dale Haun is a 2.08% owner of Natural State, and is an Arkansas

      Resident.

   47. Defendant Leo Hauser is a 1.56% owner of Natural State, and is an Arkansas

      Resident.

   48. Defendant Ryan W Heringer is a 1.04% owner of Natural State, and is an

      Arkansas Resident.


                                            9
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 10 of 51




   49. Defendant David Johnston is a 1.04% owner of Natural State, and is an Arkansas

      Resident.

   50. Defendant Robert Lee Jones III 1.04% owner of Natural State, and is an Arkansas

      Resident.

   51. Defendant Bobbi McDaniel is a 2.08% owner of Natural State, and is an Arkansas

      Resident.

   52. Defendant Dustin McDaniel is a 1.04% owner of Natural State, is the former

      attorney general of Arkansas, is an attorney, and is an Arkansas Resident.

   53. Defendant Bobby McDaniel is a 2.60% owner of Natural State, is an attorney, and

      is an Arkansas Resident.

   54. Defendant Kristy McDaniel is a 1.04% owner of Natural State, and is an Arkansas

      Resident.

   55. Defendant Marvin Parks is a 1.56% owner of Natural State, and is an Arkansas

      Resident.

   56. Defendant Jeffery J. Ryan is a 1.56% owner of Natural State, and is an Arkansas

      Resident.

   57. Defendant Dr. Marvin Bruce Sanderson is a 1.56% owner of Natural State, is a

      doctor, and is an Arkansas Resident.

   58. Defendant Dr. Ladd Scriber is a 2.08% owner of Natural State, is a urologist, and

      is an Arkansas Resident.

   59. Defendant Dr. Thomas M Stank is a 5.19% owner of Natural State, is an

      ophthalmologist, and is an Arkansas Resident.

   60. Defendant Bill Stanley is a 1.04% owner of Natural State, and is an Arkansas

      Resident.
                                           10
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 11 of 51




   61. Defendant Bart Calhoun is a 3% owner of Natural State, an attorney, and is an

      Arkansas Resident.

   62. Defendant Melissa Moody is a 3% owner of Natural State, and is an Arkansas

      Resident.

   63. Defendant Martha Rouby is a 2% owner of Natural State, and is an Arkansas

      Resident. Collectively, the Defendants listed in Paragraph 38 through 62 are

      referred to as “the Natural Wellness Defendants.”


                             FACTUAL ALLEGATIONS


     Federal Law Prohibits the Production and Distribution of Medical Marijuana


   64. Congress passed the CSA in 1970 as Title II of the Comprehensive Drug Abuse

      Prevention and Control Act. 84 Stat. 1236. Among the purposes of the CSA was

      to reduce drug abuse and the illegitimate traffic in controlled substances in the

      United States by prohibiting the unauthorized production, distribution, or

      possession of controlled substances.

   65. When it passed the CSA, Congress found that "[t]he illegal importation,

      manufacture, distribution, and possession and improper use of controlled

      substances have a substantial and detrimental effect on the health and general

      welfare of the American people," 21 U.S.C. § 801(2), and that "[a] major portion

      of the traffic in controlled substances flows through interstate and foreign

      commerce," id. § 801(3).

   66. The CSA seeks to address the social and economic ills caused by drug abuse and

      drug trafficking by prohibiting the illicit drug trade.


                                             11
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 12 of 51




   67. The CSA categorizes drugs according to a series of schedules, with the most

      dangerous drugs falling under Schedule I. See id. § 812(b). Schedule I drugs have

      "a high potential for abuse." Id. § 812(b)(l). In enacting the CSA, Congress

      classified marijuana as a Schedule I drug. Id. § 812(c). Congress thus deemed

      marijuana to have a high potential for abuse. Id. § 812(b)(l). By classifying

      marijuana as a Schedule I drug, as opposed to listing it on a lesser schedule,

      Congress made the manufacture, distribution, or possession of marijuana a

      criminal offense, with the sole exception being use of the drug as part of a Food

      and Drug Administration preapproved research study. Id. §§ 823(f), 841(a)(l),

      844(a).

   68. The large-scale manufacture and distribution of marijuana is a serious felony

      under the CSA. A first-time offender convicted of producing or distributing 1,000

      or more marijuana plants is subject to a sentence of 10 years to life

      imprisonment. Id. § 841(b)(l)(A). Growing 100 or more marijuana plants

      subjects the first-time offender to a sentence of 5 to 40 years imprisonment. Id. §

      84l(b)(l)(B). The cultivation and sale of smaller amounts of marijuana is

      punishable by maximum sentences that can be as long as 20 years. See id. §

      841(b)(l)(C), (D).

   69. The CSA also criminalizes the possession of marijuana. Unless otherwise

      authorized by federal law, possession of marijuana by a first-time offender is

      punishable by up to 1 year of imprisonment. Id. § 844(a).

   70. In addition to its prohibitions on cultivation, sale, and possession of marijuana,

      the CSA also forbids a wide range of other activities connected with the

      operations of a marijuana business. Thus, it is a crime to possess "any
                                            12
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 13 of 51




      equipment, chemical, product, or material" with the intention of using it to

      manufacture marijuana, id. § 843(a)(6), or to distribute any such material with

      the knowledge that it will be used to manufacture marijuana, id. § 843(a)(7). The

      CSA bars the use a telephone, email, mail, or any other "communication facility"

      in furtherance of the manufacture or sale of marijuana, id. § 843(b), and it is a

      federal crime to use the Internet to advertise the sale of marijuana, id. §

      843(c)(2)(A).

   71. Reinvesting the proceeds from marijuana operations is also a crime, id. § 854(a),

      as is knowingly facilitating a financial transaction involving funds derived from

      manufacturing and selling marijuana, 18 U.S.C. §§ 1956, 1957, 1960. It is also a

      crime to knowingly lease, rent, maintain, manage, or control a place where

      marijuana is manufactured or sold. 21 U.S.C. § 856. Leading a group of five or

      more people who commit a continuing series of federal marijuana crimes is an

      especially serious offense. Id. § 848. And attempting or conspiring to commit

      most of those crimes is also a criminal offense. See id. § 846; 18 U.S.C. §§

      1956(a)(l), 1956(h), 1957(a).

   72. These criminal prohibitions on virtually every aspect of the marijuana business

      make the federal policy embodied in the CSA unmistakably clear: marijuana is a

      dangerous drug that is banned throughout the United States. And because RICO

      defines most violations of the CSA as "racketeering activity,' see 18 U.S.C. §

      196l(l)(D), any business engaged in the commercial cultivation and sale of

      medical marijuana is a criminal enterprise for purposes of federal law. Those who

      conduct or conspire to assist such enterprises are subject to the severe criminal

      sanctions and civil liability that RICO imposes. See id. § 1962(c), (d).
                                            13
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 14 of 51




  Arkansas Legalizes Medical Marijuana and the Defendants Attempt to Capitalize on it


   73. In November of 2016, the voters of Arkansas passed an amendment to the state

       constitution, titled the Arkansas Medical Cannabis Act, Issue 7, which legalized

       medical marijuana in the state of Arkansas.

   74. The first paragraph of the Amendment to the constitution is as follows:

       AN AMENDMENT TO THE CONSTITUTION MAKING THE MEDICAL
       USE OF MARIJUANA LEGAL UNDER ARKANSAS STATE LAW, BUT
       ACKNOWLEDGING THAT MARIJUANA USE, POSSESSION, AND
       DISTRIBUTION FOR ANY PURPOSE REMAIN ILLEGAL UNDER
       FEDERAL LAW.

   75. As described below, in their search to profit on Arkansas’ new law, every one of

       the Natural Wellness defendants participated in the RICO activity, knowing that

       the state constitution acknowledged that any participation in the state marijuana

       scheme was tantamount to committing a federal offense.

   76. In February of 2018, Natural State was selected as one of five companies to

       construct and operate medical marijuana facilities in Arkansas. Natural State

       Wellness Enterprises, LLC, is an Arkansas Limited Liability Corporation that was

       formed for the purposes of obtaining an Arkansas Medical Marijuana License. Its

       principal place of business was 1201 Fleming Ave, Jonesboro, Arkansas.

   77. At the time, Verano was involved in the business of growing, distributing, and

       selling cannabis and cannabis-infused products in multiple states. And thus,

       with several other defendants, it made moves to expand the criminal enterprise

       through various financing and corporate decisions. For instance, in October

       2018, Defendant SGI entered into an equity financing arrangement with Verano.

                                           14
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 15 of 51




      Under that agreement, SGI, through certain subsidiaries, purchased 4,049,701

      Class B Units of Verano for US$21.73 per unit representing US$88,000,000 at a

      US$480,000,000 pre-money valuation. Effectively, SGI funded the RICO

      operation with between $88m and $480m of funding, knowing clearly that

      Verano was operating an illegal enterprise under 18 U.S.C. § 1961(1)(0).

   78. SGI and its officers discussed the investment with Verano and its officers on both

      the telephone and via e-mail, which violates 21 U.S.C. § 846 and is racketeering

      activity under 18 U.S.C. § 1961(1)(D). Indeed, the CSA bars the use a telephone,

      email, mail, or any other "communication facility" in furtherance of the

      manufacture or sale of marijuana, id. § 843(b), and it is a federal crime to use the

      Internet to discuss the sale of marijuana, id. § 843(c)(2)(A). Reinvesting the

      proceeds from marijuana operations is also a crime, id. § 854(a), as is knowingly

      facilitating a financial transaction involving funds derived from manufacturing

      and selling marijuana, 18 U.S.C. §§ 1956, 1957, 1960.

   79. SGI was aware that Verano was engaged in the manufacturing and selling of

      marijuana at the point it engaged in the equity financing agreement with Verano

      in violation of 21 USC § 843(b) and 21 USC § 846.


    The Natural Wellness Defendants, Harvest, and Verano Enlist Plaintiff’s Assistance

                    to Construct Their Cultivation Facility in Arkansas


   80.As 2018 progressed, the Natural Wellness Defendants expanded their reach. In

      December of 2018, Natural State Wellness Enterprises broke ground on a 35,000

      square foot cultivation facility in Newport, Arkansas, at 4001 Comet Road,

      Newport, Arkansas. The facility to was to be constructed by Defendant The Ross

                                           15
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 16 of 51




      Group (“Ross”), with a greenhouse to be constructed on the site by Conley

      Greenhouses of California.

   81. To enable Harvest and Verano—which, as described later, were operating as a

      single enterprise for this purpose—to grow marijuana on the land, Ross, at the

      behest of Natural Wellness, contracted to construct facilities specially designed

      for marijuana cultivation. The Ross Group agreed to construct a building with

      lighting, water, and security systems custom built for growing marijuana. At

      35,000 square feet, the building is one of the largest marijuana cultivation

      facilities in the Southern US. Possessing or constructing these facilities,

      equipment, products, and materials for the cultivation and processing of

      marijuana violates 21 U.S.C. § 843(a)(6) and is racketeering activity under 18

      U.S.C. § 1961(1)(D).

   82. The facility was purpose-built for the purposes of cultivating marijuana, and

      Natural State, Ross, and Conley were all aware of the purpose of the construction

      endeavor – to cultivate marijuana. Leasing or maintaining property for the

      cultivation of marijuana is a crime under 21 U.S.C. § 856 and is racketeering

      activity under 18 U.S.C. § 1961(1)(D).

   83. On top of constructing the facility, Ross placed a project manager, Trey Andrews,

      inside of the facility to ensure its smooth operation. The Ross Group’s project

      manager’s responsibility was to manage the process of constructing the facility, in

      conjunction with superintendent Chip Gibson, prior to its operation as a federally

      illegal marijuana cultivation facility in violation of 21 USC § 841(a)(1), and 21

      U.S.C. § 856.


                                            16
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 17 of 51




   84. The project manager had been in the facility prior to the Plaintiff’s arrival in May

      and was there at least up until the Plaintiff’s arrest in January 2020.

   85. The Ross Group is not in the business of cultivating marijuana, so their intimate

      involvement with the operations of the facility violates 21 USC § 856, as they were

      actively involved in the design of the building intended to commit a federal

      offense, and were on site after the 21 USC § 841(a)(1) activity of manufacturing

      with the intent to distribute had already begun.

   86. Additionally, Warren Ross, owner of the Ross group, was also an owner of

      Natural State Wellness, for whom the facility was constructed. Warren Ross is the

      superior at The Ross Group to both Chip Gibson, and his direct report, Trey

      Andrews.

   87. Ross, Natural Wellness, and Natural Wellness’ members conspired to construct

      the facility on the land on Comet Road for the purposes of cultivating marijuana.

      Such conspiracy violates 21 U.S.C. § 846 and is racketeering activity under 18

      U.S.C. § 1961(1)(D).

   88.Natural Wellness obtained a license to cultivate marijuana from the Arkansas

      Alcohol and Beverage commission, paying $100,000 for the license, and securing

      a $500,000 bond from a John Doe Defendant. The license holders of the medical

      cannabis license and Natural Wellness conspired to cultivate and distribute

      marijuana in violation of the CSA. Such conspiracy violates 21 U.S.C. § 846 and is

      racketeering activity under 18 U.S.C. § 1961(1)(D).

   89. In agreeing to both construct, finance, and manage the operations of the

      marijuana cultivation facilities at 4001 Comet Rd, all named defendants

      conspired to violate numerous federal laws as it relates to marijuana cultivation
                                            17
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 18 of 51




      and trafficking. The Comet Rd. operations violate numerous provisions of the

      CSA: maintaining the premises violates 21 U.S.C. § 856, growing, processing, and

      selling marijuana there violates 21 U.S.C. § 841(a), and maintaining the necessary

      chemicals, equipment, and materials violates 21 U.S.C. § 843(a)(6). All

      defendants have used the telephone, email and other communications facilities in

      furtherance of their drug conspiracy, thus violating 21 U.S.C.§ 843(b). Each of

      those federal drug crimes is racketeering activity under 18 U.S.C. § 1961(1)(0).


  Harvest and Verano’s Ill-Fated Attempt to Agreement to Merge Companies Leads to

                                    Plaintiff’s Arrest


   90. With the Arkansas plant in motion and on target, on March 11, 2019, Harvest and

      Verano entered into a binding agreement for Harvest to acquire Verano. Under

      the agreement, Harvest would acquire, directly, or indirectly, all of the issued and

      outstanding membership units of Verano for a purchase price of approximately

      $850,000,000, based upon a price of C$8.79 per share of Harvest. The definitive

      agreements were executed on April 22, 2019.

   91. Like Verano, Harvest is also a grower, distributor, and seller of cannabis and

      cannabis-infused products throughout several states.

   92. On September 4, 2019, Verano and certain subsidiaries and affiliates signed a

      secured promissory note in favor of Harvest Enterprises, Inc. and Harvest of

      Maryland, Inc. (affiliates of Harvest) to borrow up to US$16,000,000 at a 5.0%

      per annum rate of interest. A total of US$8,000,000 was drawn on the secured

      promissory note, which was used by Verano for general corporate purposes,

      working capital and growth opportunities.

                                           18
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 19 of 51




   93. Harvest was already in discussions to manage the Natural Wellness grow in

      Arkansas at this point, and construction of the facility on Comet Rd. was well

      under way.

   94. According to Verano’s documents filed with the Canadian stock exchange on

      which Verano is now publicly traded, “the parties subsequently agreed not to

      proceed with the business combination with Harvest and, on March 25, 2020,

      entered into a termination agreement and mutual release. The business

      combination did not proceed due to prolonged obstacles in meeting requirements

      for state and local regulatory authorities needed to transfer ownership and

      operational licenses, adverse capital market conditions and a challenging

      environment for asset sales. No units were issued as the transaction with Harvest

      did not proceed to closing.” The secured promissory note was fully repaid on

      September 4, 2020.

   95. Notably absent from Verano’s disclosure is that the Harvest and Verano merger

      was slowed by the Department of Justice Antitrust unit. Indeed, on July 11, 2019,

      the Department of Justice issued a formal Request of Additional Information and

      Documentary Materials to Verano and Harvest, regarding their contemplated

      merger. Harvest and Verano submitted this information on November 5, 2019.

   96. Despite this additional request from the DOJ and prior to the completion date of

      the merger, Verano employees were already working at Harvest as Harvest

      employees. On April 19, 2019, Michael Frontier, then a Verano employee, was

      introduced to the Plaintiff as the “Central Regional Cultivation Manager” of

      Harvest Health by Brett Souraf, Harvest’s Assistant Director of Cultivation.


                                          19
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 20 of 51




  97. Like the other four companies selected by the state of Arkansas to cultivate

      medical marijuana, the Defendants faced a problem: They could now grow

      cannabis, but how would they obtain the cannabis in the new state to grow it? It’s

      a chicken or egg problem that every licensed marijuana cultivator faces: they can

      grow cannabis, but have no means to obtain the new plant materials that does not

      violate both state and federal law. Verano’s solution, according to their general

      counsel Darren Weiss, is to traffic marijuana from existing grows in other states

      into new facilities.


  Frontier, at the Behest of Harvest, Verano, and Natural Wellness, Traffics Marijuana

                                    Across State Lines


   98. Frontier, in addition to being Central Regional Cultivation Manager of the

       Defendants’ marijuana cultivation, was also tasked as part of his job duties with

       trafficking marijuana from Illinois to Arkansas. Frontier was instructed by his

       employer to go to a Verano grow site in Illinois, take clones from the facility, and

       bring them to the Plaintiff in Arkansas.

   99. Frontier did just that. In June 2019, he went to the Verano facility in Illinois,

       inartfully took clippings from the Verano marijuana, and secreted them in Whole

       Foods salads. The four Verano strains that Frontier selected and then trafficked

       were: Cherry Gorilla, Purple Punch, Motor breath, and Sundae Driver. On June

       13, 2019, he then took the marijuana-laced salads with him on a commercial

       flight from Chicago to Memphis, Tennessee, where he rented a car and drove the

       Verano marijuana to the Plaintiff in Arkansas.



                                             20
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 21 of 51




    100.          The Plaintiff then unpacked the clones and maintained them while waiting

         for the facility, being constructed by The Ross Group and being constructed solely

         for the purpose of cultivating marijuana. Likewise, the grow inside the Plaintiff’s

         apartment in Jonesboro was constructed solely for the purpose of maintaining

         the Defendants’ marijuana until the Arkansas Alcohol and Beverage Control

         signed off on being able to grow marijuana in the Comet Rd. facility.

    101. The home-grow in the apartment in Jonesboro was also financed by Harvest, who

         reimbursed the Plaintiff for equipment he purchased to support the grow.




    102.In fact, on November 7, 2019, Nicki Lewis, Director of Compliance & Licensing

         for Harvest, instructed the Plaintiff to move the clones from his home into the

         clone room at the Comet Rd. facility. 4




4
  A clone is a cannabis plant that is a genetic copy of the mother plant. Growers typically select to raise clones
instead of seeds when they would rather not risk getting a plant that’s male or with poor characteristics (e.g. low
yield, undesirable smell, etc.).
                                                         21
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 22 of 51




  103.After the November confirmation from Nicki Lewis, the Plaintiff continued to

      store the Verano plants in his apartment. According to Brett Souraf, the Plaintiff

      needed to store the plants in the apartment grow-house until Natural Wellness

      received approval for the “flower room” of the Comet Rd site—as they had initially

      only passed inspection for the “clone room.” The timing was critical. Verano,

      Harvest, and Natural Wellness needed Plaintiff to continue creating as many

      clones as possible from the mother plants in his apartment, so that when the

      “flower room” at Comet Rd passed inspection, the Defendants would have as

      many plants as possible to start flowering. Following Brett’s orders, the Plaintiff

      cloned from the mother plants in his apartment at least three to four times. In

      sum, Verano, Harvest, and Natural Wellness tasked Frontier with breaking

      Illinois, Tennessee, and Arkansas state laws against marijuana trafficking – as

      well as federal law against trafficking.

  104.        Further, Harvest told the Plaintiff that his actions were sanctioned by the

       state of Arkansas, because the state has a Don’t Ask, Don’t Tell policy about

       marijuana. In truth, the Arkansas constitutional amendment says that

                                             22
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 23 of 51




       “DISPENSARY AND CULTIVATION FACILITY AGENTS SHALL NOT BE

       SUBJECT TO CRIMINAL OR CIVIL PENAL TIES OR OTHER FORMS OF

       DISCRIMINATION FOR ENGAGING IN OR ASSISTING WITH THE PATIENTS'

       MEDICAL USE OF MARIJUANA.” Nothing in the amendment provides for

       medical cultivation for commercial purposes inside a private residence.

  105. In fact, Arkansas does not have a Don’t Ask, Don’t Tell policy about marijuana.

      And predictably, when the Plaintiff’s home was raided, the Arkansas Alcohol and

      Beverage control arrested him on January 23, 2020, for the cultivation and

      possession of marijuana.

  106. Plaintiff was subsequently terminated by Harvest as a result of his arrest—which

      only occurred but for the Defendants’ actions. Plaintiff consequently found

      himself without a job and facing criminal charges, even though he was assured by

      his employer and those acting as his employers or Harvest’s coconspirators, that

      his actions were not illegal.

  107. The marijuana in the Plaintiff’s possession was provided by Verano, Dorf, Archos,

      Leventis, Fotopoulos, Shen, and Weiss, who had been growing the marijuana in

      violation of 21 U.S.C. § 856 and 21 USC § 848.

  108. The grow was funded by SGI, Rockview Capital, JJR Private Capital, Bluestine,

      Serruya Private Equity, and parties unknown in violation of 18 U.S.C. §§ 1956,

      1957, and 1960.

  109. The marijuana was then trafficked to Arkansas at the behest of Harvest, White,

      Vedadi, Stanton, Barnard, Verano, Dorf, Leventis, Fotopoulous, Shen, and Weiss,

      by Frontier in violation of Tennessee Criminal Code § 39-17-401, Arkansas


                                            23
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 24 of 51




      Criminal Code § 5-64-401, and 21 USC § 841(a)(1), 21 USC § 846, 21 USC §

      843(b), 18 USC § 1952 and 21 USC § 848.

  110. Upon the plants’ entering the state, Harvest stored the marijuana in the Plaintiff’s

      home until it could be transferred and cultivated in the Natural Wellness-owned

      facility. Harvest and its officers discussed the conspiracy to trafficking marijuana

      with Verano and its officers via both telephone and e-mail. The marijuana was

      sold to Arkansas residents financially benefitting all defendants.

  111. In December of 2019, Ben Kimbro, Director of Public Affairs at Harvest Health &

      Recreation Inc., formed a shell company in Tulsa, Oklahoma, Blue Maise, LLC.

  112. Operating out of a small, plain, house in Tulsa Oklahoma, Kimbro would, at the

      orders of Harvest, pay the client hush money.

  113. Harvest had told the Plaintiff that if he got in trouble for the possession of the

      medical marijuana, that Harvest would “look out for him.” Kimbro assured the

      Plaintiff that they would find him other employment should the criminal case

      result in the loss of his license.

  114. Kimbro began wiring the Plaintiff $2,020 per month in hush money, attempting

      to assure that the Plaintiff would not explain the scheme, explain that Verano had

      given him the marijuana through Frontier, and that he had been directed by

      Harvest to cultivate the marijuana in an apartment grow, financed by Harvest.

  115. Kimbro initially sent $2,020 to the Plaintiff through the Blue Maise account, and

      then a last $4,040 at once, before ceasing communication with the Plaintiff,

      leaving a legally unsophisticated employee to navigate the crushingly stressful

      situation by himself, while a group of billionaires continued to profit from the

      Plaintff’s injuries.
                                              24
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 25 of 51




  116.
  117. During the course of his employment, the Plaintiff, though he was working under

         the Natural State Wellness Enterprises, LLC license, was employed by Harvest

         Health, Inc., who paid him from their Randy Taylor Consulting shell company

         knowingly assisted by Partner Credit Union’s money laundering of illegal

         marijuana profits.

  118. Marijuana companies, recognizing that their business is a violation of federal law,

         often create shell companies to create enough distance between the company

         engaged in the federally illegal actions and a reputable corporate entity so that

         they can use banking resources. Banks, as required by various Bank Secrecy Act

         and Ant-Money Laundering laws, cannot knowingly handle money derived by

         illegal drugs.

  119. Randy Taylor Consulting is publicly known as a Harvest shell company and

         Partner Credit Union of Colorado laundered money for Harvest, knowing that

         what they were doing was facilitating a federally illegal drug trafficking operation.


                                               25
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 26 of 51




      Partner took in money from Harvest, knowing that it was the proceeds of some

      form of unlawful activity, and issued paychecks from the Randy Taylor Consulting,

      LLC.

  120.Partner engaged in these proceedings with the intent to promote the carrying on

      of specified unlawful activity; in short, they laundered drug money from Harvest

      to allow Harvest to continue its illegal drug trafficking organization, in the hopes

      of receiving more business from Harvest and its shell companies and agents.

  121. Prior to being terminated for being arrested for cultivating the Verano/Harvest

      marijuana for Natural State Wellness, the Plaintiff had been receiving direct

      deposits from Partner Credit Union in Arvada, CO in violation.

  122. Partner violated 18 U.S. Code § 1956 when they laundered millions of dollars for

      Harvest by converting “dirty” Harvest money for “clean” Randy Taylor consulting

      money. This is racketeering activity under 18 U.S.C. § 1961(1)(D).

  123. Partner knowingly took in the proceeds of a federally illegal RICO enterprise and

      issued paychecks, converting “dirty” money to “clean” money under 18 U.S. Code §

      1956. This is racketeering activity under 18 U.S.C. § 1961(1)(D).

  124. Partner was an essential part of the Harvest portion of the RICO enterprise

      described throughout the complaint, conspiring with Harvest and Randy Taylor

      Consulting to facilitate the interstate transfer of narcotics in violation of 21 USC §

      846. This is racketeering activity under 18 U.S.C. § 1961(1)(D).

  125. Partner subsequent to its laundering of money, invested the illegal Harvest drug

      proceeds into other financial instruments, in violation of 21 U.S. Code § 854.




                                             26
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 27 of 51




  126. In December of 2019 and prior to the Plaintiff’s arrest, Harvest received a crucial

      round of investment into its coffers thanks to a debt swap for securities lead by

      Canaccord Genuity and Alliance Global Partners.

  127. Canaccord and Alliance were in discussions with Harvest prior to the swap, and

      were aware that Harvest was in need of cash to continue its marijuana trafficking

      operation – part of which was located at the 4001 Comet Rd. building jointly

      owned by Harvest and Natural State Wellness – cultivating Verano’s marijuana.

  128.Canaccord and Alliance discussed the swap with Harvest via the telephone and e-

      mail, in violation of 18 USC § 1952 and 21 USC § 843(b).

  129. Without the swap, Harvest would have been unable to continue their drug

      trafficking, and Canaccord and Alliance, knowing that Harvest was engaged in

      interstate drug trafficking, assisted in the facilitation of a drug felony, which is

      racketeering activity.

  130.On December 20, 2019, Harvest added Daniel Reiner as a special adviser to

      Harvest’s Board of directors, giving him operational control of a drug trafficking

      organization in violation of multiple sections of the CSA.

  131. Prior to joining Harvest’s board, Reiner discussed the proposition with senior

      leadership of Harvest, in violation of 18 USC § 1952 and 21 USC § 843(b), which is

      racketeering activity.

  132. Subsequent to Reiner’s accepting of his position as senior adviser, and

      commensurate with that acceptance, Reiner was made partial owner of Harvest, in

      violation of 21 USC § 841(a)(1), which is racketeering activity.




                                              27
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 28 of 51




                                   CLAIMS FOR RELIEF

                                           COUNT I

                              Violation of 18 U.S.C. § 1962(c)

       Against Verano Holdings, LLC, Sam Dorf, George Archos, Darren Weiss, James

        Leventis, Chris Fotopoulos, Edward Shen, Michael Frontier, Rockview Capital,

       JJR Private Capital, Alan Bluestine, Sol Global Investments, and Serruya Private

                                             Equity

  133. Plaintiffs incorporate by reference the allegations of the preceding paragraphs.

  134. RICO creates a private right of action for "[a]ny person injured in his business or

      property by reason of a violation of [18 U.S.C. § 1962]." 18 U.S.C. § 1964(c).

      Under 18 U.S.C.

  135. § 1962(c), it is "unlawful for any person employed by or associated with any

      enterprise engaged in, or the activities of which affect, interstate or foreign

      commerce, to conduct or participate, directly or indirectly, in the conduct of such

      enterprise's affairs through a pattern of racketeering activity." Verano Holdings,

      LLC, Sam Dorf, George Archos, Darren Weiss, James Leventis, Chris Fotopoulos,

      Edward Shen, Michael Frontier, Rockview Capital, JJR Private Capital, Alan

      Bluestine, Sol Global Investments, and Serruya Private Equity each violated this

      provision of 18 U.S.C. § 1962.

  136. All of the RICO Defendants formed an association-in-fact enterprise within the

      meaning of 18 U.S.C. § 1961(4) by establishing contractual and other

      relationships with each other, collaborating to develop the 4001 Comet Rd

      property for medical marijuana cultivation, and agreeing design and construct a

      building for the purposes of medical marijuana cultivation, and the subsequent
                                            28
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 29 of 51




      sale of medical marijuana, which did in fact occur. This enterprise enables the

      RICO Defendants to more efficiently achieve their collective purpose.

  137. Funding, goods, and services procured by the enterprise have moved in interstate

      commerce and the enterprise plans to sell marijuana in interstate commerce.

  138.Each defendant had some part in directing or benefitting from the enterprise's

      affairs.

  139. Verano Holdings, LLC cultivated and trafficked marijuana across state lines in

      violation of 21 USC § 841(a)(1), 21 USC § 856, and 18 USC § 1952.

  140.       Verano Holdings, LLC conspired to cultivate marijuana for sale, conspired

      to sell marijuana, and benefitted financially from the sale of marijuana in

      violation of 21 USC § 846, 21 USC 841(b)(1)(A), 21 USC § 843(b), and 21 USC §

      848.

  141. Rockview Capital, Bluestine, SGI, JJR Private Capital, and Serruya Private Equity

      financed the distribution and cultivation operation in exchange for ownership

      interest in the company in the form of shares of stock in violation of 21 USC §

      843(b).

  142. Rockview Capital, Bluestine, SGI, JJR Private Capital, and Serruya Private Equity

      were aware that they were financing an interstate drug trafficking operation when

      they gave money to defendant Verano Holdings, LLC in violation of 21 USC §

      846.

  143. Rockview Capital, Bluestine, SGI, JJR Private Capital, and Serruya Private Equity

      communicated about financing an interstate drug trafficking and drug

      distribution operation via both the telephone and e-mail in violation of 21 USC §

      843(b).
                                           29
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 30 of 51




  144. Dorf, Archos, Weiss, Leventis, Fotopoulos, and Shen operated a drug trafficking

      and distribution network, cultivating and selling marijuana in Illinois, Florida,

      Maryland, and Arkansas in violation of 21 USC 841(b)(1)(A).

  145. Dorf, Archos, Weiss, Leventis, Fotopoulos, and Shen conspired to operate and

       grow a drug trafficking and distribution network, cultivating and selling

       marijuana in Illinois, Florida, Maryland, and Arkansas in violation of 21 USC §

       846.

  146.Dorf, Archos, Weiss, Leventis, Fotopoulos, and Shen communicated about the

       management, growth, and day to day operations of a drug trafficking and

       distribution network, cultivating and selling marijuana in Illinois, Florida,

       Maryland, and Arkansas in violation of 21 USC § 843(b).

  147. Dorf, Archos, Weiss, Leventis, Fotopoulos, and Shen lead an organization of

       greater than five or more individuals who engaged in a continuing series of drug

       violations for which they received substantial income in violation of 21 USC §

       848.

  148.Michael Frontier distributed marijuana from the state of Illinois to the state of

       Arkansas in violation of 21 USC § 841(a)(1) and 18 USC § 1952.

  149.Michael Frontier discussed the distribution of marijuana via the telephone in

       violation of 21 USC § 843(b).

  150.Verano Holdings, LLC, Sam Dorf, George Archos, Darren Weiss, James Leventis,

       Chris Fotopoulos, Edward Shen, Michael Frontier, Rockview Capital, JJR Private

       Capital, Alan Bluestine, Sol Global Investments, and Serruya Private Equity have

       all conducted or participated in the conduct of the affairs of Natural State

       Wellness Enterprises, LLC through a pattern of racketeering activity. They
                                            30
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 31 of 51




      collectively operated, financed, and ultimately delivered marijuana to Natural

      State Wellness Enterprises Arkansas facility, managed by Harvest Health that

      violates 21 U.S.C. § 856.

  151. They also conspired, in violation of 21 U.S.C. § 846, to work together with the rest

      of the enterprise for the success of Natural State Wellness Enterprises open-

      ended illegal medical marijuana business. They used communication facilities to

      enter into their equity swap and financing agreements and their drug conspiracy

      in violation of 21 U.S.C. § 843(b).

  152. Verano Holdings, LLC, Sam Dorf, George Archos, Darren Weiss, James Leventis,

      Chris Fotopoulos, Edward Shen, Michael Frontier already possess materials,

      goods, and facilities for the manufacture of marijuana in violation of 21 U.S.C. §

      843(a)(6). All of those crimes are racketeering activity under 18 U.S.C. §

      1961(1)(0).

  153. The racketeering activities of Verano Holdings, LLC, Sam Dorf, George Archos,

      Darren Weiss, James Leventis, Chris Fotopoulos, Edward Shen, Michael

      Frontier, Rockview Capital, JJR Private Capital, Alan Bluestine, Sol Global

      Investments and Serruya Private Equity have directly and proximately injured

      the Plaintiff.

  154. Verano Holdings, LLC, Sam Dorf, George Archos, Darren Weiss, James Leventis,

      Chris Fotopoulos, Edward Shen, Michael Frontier, Rockview Capital, JJR Private

      Capital, Alan Bluestine, Sol Global Investments, and Serruya Private Equity each

      understood that their collective efforts to cultivate marijuana in Illinois and

      across the country could only be accomplished through a pattern of racketeering

      activity.
                                            31
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 32 of 51




  155. Specifically, all understood and agreed that Verano Holdings, LLC was involving

      in the cultivation and sale of marijuana, and that all parties would violate the CSA

      by cultivating medical marijuana and selling it, 21 U.S.C. § 841(a), possessing the

      equipment and materials necessary for marijuana cultivation, id. § 843(a)(6), and

      maintain premises in Illinois and other states for cultivating and selling medical

      marijuana, id. §§ 849, 856.

  156. Sam Dorf, George Archos, Darren Weiss, James Leventis, Chris Fotopoulos,

      Edward Shen all realized that they were violating the CSA by controlling an

      interstate drug trafficking operation that cultivated and sold thousands of pounds

      of marijuana each year in violation of 21 USC § 841(a)(1), 21 USC § 846, 21 USC §

      843(b), 21 USC § 848, and 18 USC § 1952.

  157. Rockview Capital, JJR Private Capital, Alan Bluestine, Sol Global Investments,

      and Serruya Private Equity each collectively and individually understood that

      they were investing and purchasing ownership in a company involved in

      interstate drug trafficking, and that their financing was directly related to

      Verano’s ability to violate the CSA. Each financier conspired to violate the CSA in

      violation of 21 USC § 846, and the communications related to violating the CSA

      took place over the phone and email in violation of 18 USC § 1952 and 21 USC §

      843(b).

  158. Each of those crimes is racketeering activity, and together they form an ongoing

      pattern.




                                            32
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 33 of 51




                                          COUNT II

                             Violation of 18 U.S.C. § 1962(d)

         Against Verano Holdings, LLC, Sam Dorf, George Archos, Darren Weiss, James

         Leventis, Chris Fotopoulos, Edward Shen, Michael Frontier, Rockview Capital,

         JJR Private Capital, Alan Bluestine, Sol Global Investments, and Serruya Private

                                              Equity

  159. Plaintiffs incorporate by reference the allegations of the preceding paragraphs.

  160.         RICO creates a private right of action for "[a]ny person injured in his

      business or property by reason of a violation of [18 U.S.C. § 1962]." 18 U.S.C. §

      1964(c). Under 18 U.S.C.

  161. Pursuant to § 1962(d), it is ''unlawful for any person to conspire to violate any of

      the provisions of subsection (a), (b), or (c) of this section."

  162. The RICO Defendants, for their mutual and individual profit, agreed and

      conspired to violate 18 U.S.C. § 1962(c) by forming an association-in-fact

      enterprise for the purpose of cultivating medical marijuana in the state of Illinois

      affecting interstate commerce. The RICO Defendants knew that this patently

      unlawful scheme could only be accomplished through a pattern of racketeering

      activity, for maintaining a premises at which marijuana is cultivated and sold,

      cultivating and selling marijuana, and possessing the goods and materials needed

      to cultivate and process marijuana are all crimes under the CSA. See, e.g., 21

      U.S.C. §§ 841(a), 843(a)(6), 856.

  163. Funding, goods, and services procured by Defendants in furtherance of their

      association-in-fact enterprise for the purpose of cultivating and selling medical

      marijuana have moved in interstate commerce, and the enterprise currently sells
                                             33
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 34 of 51




      marijuana across the country, and the specific marijuana trafficked across the

      country is currently being sold in Arkansas.

  164. The RICO Defendants have engaged in racketeering activity in furtherance of

       their conspiracy to violate 18 U.S.C. § 1962(c). All of the RICO Defendants

       violated 21 U.S.C. § 846 by agreeing and conspiring to assist in the

       establishment of the Verano Holdings, LLC marijuana grows and financing the

       operation, facilitating drug trafficking and sales across the country.

  165. Racketeering activities undertaken in furtherance of the RICO Defendants'

       conspiracy to violate 18 U.S.C. § 1962(c) have injured the Plaintiff.

  166. Specifically, Verano Holdings, LLC, Sam Dorf, George Archos, Darren Weiss,

       James Leventis, Chris Fotopoulos, Edward Shen, Michael Frontier, Rockview

       Capital, JJR Private Capital, Alan Bluestine, Sol Global Investments, and

       Serruya Private Equity have all conducted or participated in the conduct of the

       affairs of Natural State Wellness Enterprises, LLC through a pattern of

       racketeering activity.

  167. They collectively operated, financed, and ultimately delivered marijuana to

       Natural State Wellness Enterprises Arkansas facility, managed by Harvest

       Health in violation of 21 U.S.C. § 856.

  168.They also conspired, in violation of 21 U.S.C. § 846, to work together with the rest

      of the enterprise for the success of Natural State Wellness Enterprises open-

      ended illegal medical marijuana business. They used communication facilities to

      enter into their equity swap and financing agreements and their drug conspiracy

      in violation of 21 U.S.C. § 843(b).


                                            34
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 35 of 51




  169.Verano Holdings, LLC, Sam Dorf, George Archos, Darren Weiss, James Leventis,

      Chris Fotopoulos, Edward Shen, Michael Frontier already possess materials,

      goods, and facilities for the manufacture of marijuana in violation of 21 U.S.C. §

      843(a)(6). All of those crimes are racketeering activity under 18 U.S.C. §

      1961(1)(0).

  170. Verano Holdings, LLC, Sam Dorf, George Archos, Darren Weiss, James Leventis,

      Chris Fotopoulos, Edward Shen, Michael Frontier each understood that their

      collective efforts to traffic marijuana to the Natural Wellness operations at 4001

      Comet Rd. could only be accomplished through a pattern of racketeering activity.

  171. Specifically, all understood and agreed that Natural State Wellness Enterprises

      would hire Harvest Health and in effect Verano employees, pending DOJ

      approval, to manage the operation, cultivate marijuana, and that all parties would

      violate the CSA by cultivating medical marijuana and selling it, 21 U.S.C. § 841(a),

      possessing the equipment and materials necessary for marijuana cultivation, id. §

      843(a)(6), and maintain the premises at 4001 Comet Rd. for cultivating and

      selling medical marijuana, id. §§ 849, 856.

  172. Dorf and Archos solicited funding from Rockview Capital, JJR Private Capital,

      Alan Bluestine, Sol Global Investments, and Serruya Private Equity, with the

      understanding that the funding would go to fund the Verano, LLC RICO

      enterprise, which was at the time, and is today, engaged in the federal offense of

      large-scale marijuana production and trafficking, in violation of 21 USC §

      841(a)(1).

  173. At the time of the solicitation for funding, conducted via phone and email in

      violation of 21 USC § 843(b) and 18 USC § 1952, Verano’s board, specifically
                                           35
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 36 of 51




      Archos and Dorf, conspired with from Rockview Capital, JJR Private Capital,

      Alan Bluestine, Sol Global Investments, and Serruya Private Equity in violation of

      21 USC § 846, to fund their illegal operations.

  174. Sam Dorf, George Archos, Darren Weiss, James Leventis, Chris Fotopoulos,

      Edward Shen conspired in violation of 21 USC § 846 to use the funding to expand

      their 21 USC § 841(a)(1) marijuana cultivation and drug trafficking operation,

      which consisted of hundreds of employees, and the operational control of this

      organization violates 21 USC § 848 as there are more than 5 individuals engaged

      in a continuing and ongoing series of drug violations, from which the named

      conspirators derived very substantial income.

  175. Each of those crimes is racketeering activity, and together they form an ongoing

      pattern.

                                        COUNT III

                           Violation of 18 U.S.C. § 1962(c)

   Against Harvest Health, Inc., Randy Taylor Consulting, Partner Credit Union, Steve

      White, Jason Vedadi, Nicole Stanton, Ben Kimbro, Elroy Sailor, Ana Dutra, Mark

        Barnard, Eula Adams, Daniel Reiner, Canaccord Genuity and Alliance Global

                                            Partners



  176. Plaintiffs incorporate by reference the allegations of the preceding paragraphs.

  177. RICO creates a private right of action for "[a]ny person injured in his business or

      property by reason of a violation of [18 U.S.C. § 1962]." 18 U.S.C. § 1964(c).

      Under 18 U.S.C.


                                            36
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 37 of 51




    178. Pursuant to § 1962(c), it is ''unlawful for any person employed by or associated

        with any enterprise engaged in, or the activities of which affect, interstate or

        foreign commerce, to conduct or participate, directly or indirectly, in the conduct

        of such enterprise's affairs through a pattern of racketeering activity or collection

        of unlawful debt."

    179. An "enterprise" for purposes of RICO "includes any . . .partnership, corporation,

        association, or other legal entity." 18 U.S.C. § 1961(4). Harvest Health Inc is a

        corporation 5. Thus, it is a RICO "enterprise."

    180. Steve White, Jason Vedadi, Nicole Stanton, Ben Kimbro, Elroy Sailor, Ana Dutra,

        Mark Barnard, Daniel Rand Eula Adams are all owners and members of Harvest

        Health and comprise the members of the board of directors during the operative

        time referenced in this complaint. They therefore have roles in directing its affairs.

    181. Harvest Health, Inc., Randy Taylor Consulting, Partner Credit Union, Steve

        White, Jason Vedadi, Nicole Stanton, Ben Kimbro, Elroy Sailor, Ana Dutra, Mark

        Barnard, Eula Adams, Daniel Reiner, Canaccord Genuity and Alliance Global

        Partners have each conducted or participated in the conduct of the affairs

        Harvest Health, Inc. through a pattern of racketeering activity.

    182.Together, they oversaw the operations related to the growing, processing, and

        sale of medical marijuana at the Natural Wellness Enterprises, LLC cultivation

        facility in Arkansas in violation of 21 U.S.C. § 841(a), 21 U.S.C. § 843(a)(6), and

        21 U.S.C. § 856.



5
  Randy Taylor Consulting appears to be the underlying LLC which operates Harvest Health Inc., there are
likely reasons for the multiple names, and at this point Plaintiff is unaware whose name rests as controller
of the Randy Taylor Consulting licenses, but for the operative purposes of this complaint, Harvest
Health/Harvest House of Cannabis/Randy Taylor consulting are all the same.
                                                    37
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 38 of 51




  183.They entered into an agreement to manage and run the facility, under which

       marijuana is to be cultivated at 4001 Comet Rd. in violation of 21 U.S.C. § 856.

       They conspired with each other, Verano, LLC and its associated Defendants,

       Natural State Wellness Enterprises, LLC, and its related defendants, and The

       Ross Group, to violate numerous provisions of the CSA by growing medical

       marijuana and thus violated 21 U.S.C. § 846.

  184. Harvest Health advertises marijuana for sale over the Internet in violation of 21

       U.S.C. § 843(c)(2)(A). They and their owners, financiers, and operators have

       violated 21 U.S.C. § 843(b) by using the telephone, email, or other

       communication facilities to take steps in furtherance of the many violations of the

       CSA that occur at their numerous dispensaries and cultivation facilities, and at

       the 4001 Comet Road medical marijuana grow facility.

  185. Each of those crimes is racketeering activity under 18 U.S.C. § 1961(1)(D), and

       together they represent an ongoing pattern of criminal and racketeering activity.

  186.Funding, goods, and services procured by Harvest Health, Inc., Randy Taylor

      Consulting, Partner Credit Union, Steve White, Jason Vedadi, Nicole Stanton, Ben

      Kimbro, Elroy Sailor, Ana Dutra, Mark Barnard, Eula Adams, Daniel Reiner,

      Canaccord Genuity and Alliance Global Partners for Harvest’s unlawful activities

      have moved in interstate commerce, and Harvest sold marijuana grown by Verano

      and Harvest at the Natural State Wellness Enterprises facility, which was

      trafficked by Frontier, funded by SGI, Rockview, Bluestine, JJR, and Serruya, and

      this marijuana was trafficked in the interstate market for illegal drugs.

  187. The racketeering activities Harvest Health, Inc., Randy Taylor Consulting,

       Partner Credit Union, Steve White, Jason Vedadi, Nicole Stanton, Ben Kimbro,
                                            38
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 39 of 51




      Elroy Sailor, Ana Dutra, Mark Barnard, Eula Adams, Daniel Reiner, Canaccord

      Genuity and Alliance Global Partners directly and proximately injured the

      Plaintiff by engaging in racketeering activity which damaged the Plaintiff.

  188. Harvest Health, Inc., Randy Taylor Consulting, Partner Credit Union, Steve

       White, Jason Vedadi, Nicole Stanton, Ben Kimbro, Elroy Sailor, Ana Dutra,

       Mark Barnard, Eula Adams, Daniel Reiner, Canaccord Genuity and Alliance

       Global Partners each understood that their collective efforts to establish and

       operate the medical marijuana operations at 4001 Comet Rd. could only be

       accomplished through a pattern of racketeering activity.

  189.Specifically, all understood and agreed that Natural State Wellness Enterprises

      would grow hire Harvest Health to manage the operation, cultivate marijuana,

      and that all parties would violate the CSA by cultivating medical marijuana and

      selling it, 21 U.S.C. § 841(a), possessing the equipment and materials necessary

      for marijuana cultivation, id. § 843(a)(6), and maintain the premises at 4001

      Comet Rd. for cultivating and selling medical marijuana, id. §§ 849, 856.

  190. Canaccord and Alliance Global were aware that they were financing an active

      marijuana grow, and that they would receive profits back related to the interstate

      trafficking of marijuana. Canaccord and Alliance Global used the telephone and

      internet in furtherance of the marijuana trafficking in violation of 21 USC §

      843(b), and sent money via the internet in violation of 18 USC § 1952.

  191. Partner credit union received income directly from Harvest, an interstate

      marijuana drug trafficking operation, and invested in that income into businesses

      which are engaged in interstate commerce, in violation of 21 U.S. Code § 854.


                                            39
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 40 of 51




  192. Partner credit union received income directly from Harvest, an interstate

      marijuana drug trafficking operation, and invested in that income into securities,

      in violation of 21 U.S. Code § 854.

  193. Steve White, Jason Vedadi, Nicole Stanton, Ben Kimbro, Elroy Sailor, Ana Dutra,

      Mark Barnard, Eula Adams, Daniel Reiner all had operational and organizational

      control of an interstate marijuana trafficking operation in violation of 21 USC §

      841(a)(1) and 21 USC § 848, as the organization has more than 5 members. All

      would receive the financial benefits of their participation and organization of a

      marijuana trafficking operation, and discussed the operation via the telephone

      and internet in violation of 21 USC § 843(b).

  194. Each of those crimes is racketeering activity, and together they form an ongoing

       pattern.

                                        COUNT IV

                            Violation of 18 U.S.C. § 1962(d)

        Against Harvest Health, Inc., Randy Taylor Consulting, Partner Credit Union,

       Steve White, Jason Vedadi, Nicole Stanton, Ben Kimbro, Elroy Sailor, Ana Dutra,

         Mark Barnard, Eula Adams, Daniel Reiner, Canaccord Genuity and Alliance

                                            Global Partners


 195. Plaintiffs incorporate by reference the allegations of the preceding paragraphs.


 196.RICO creates a private right of action for "[a]ny person injured in his business or

     property by reason of a violation of [18 U.S.C. § 1962]." 18 U.S.C. § 1964(c).

     Under 18 U.S.C.§ 1962(d), it is ''unlawful for any person to conspire to violate any

     of the provisions of subsection (a), (b), or (c) of this section." Harvest Health,
                                               40
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 41 of 51




     Inc., Randy Taylor Consulting, Partner Credit Union, Steve White, Jason Vedadi,

     Nicole Stanton, Ben Kimbro, Elroy Sailor, Ana Dutra, Mark Barnard, Eula

     Adams, Daniel Reiner, Canaccord Genuity and Alliance Global Partners agreed

     and conspired to violate 18 U.S.C. § 1962(c).

  197. An "enterprise" for purposes of RICO "includes any . . .partnership,

      corporation, association, or other legal entity.'' 18 U.S.C. § 1961(4). Harvest

      Health, Inc. is an Arizona Corporation. It is a RICO "enterprise.''

  198.Funding, goods, and services procured by Defendants in furtherance of

      Harvest Health’s unlawful activities have moved in interstate commerce, and

      Harvest Health sells marijuana in the interstate market for illegal drugs.

  199. Harvest Health, Inc., Randy Taylor Consulting, Partner Credit Union, Steve

      White, Jason Vedadi, Nicole Stanton, Ben Kimbro, Elroy Sailor, Ana Dutra,

      Mark Barnard, Eula Adams, Daniel Reiner, Canaccord Genuity and Alliance

      Global Partners are each associated with Harvest Health Inc., and agreed and

      conspired to help Harvest Health, Inc. operate a medical marijuana grow

      facility at 4001 Comet Rd, Newport, Arkansas in violation of 21 USC § 846.

  200.       Harvest Health, Inc., Randy Taylor Consulting, Partner Credit Union,

      Steve White, Jason Vedadi, Nicole Stanton, Ben Kimbro, Elroy Sailor, Ana

      Dutra, Mark Barnard, Eula Adams, Daniel Reiner, Canaccord Genuity and

      Alliance Global Partners each understood that their collective efforts to jointly

      fund, establish, and operate the medical marijuana operations at 4001 Comet

      Rd. in Arkansas could only be accomplished through a pattern of racketeering

      activity. Specifically, all understood and agreed to conspire in a RICO
                                          41
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 42 of 51




      operation that they were aware would involve Harvest Health, Inc. and

      Natural State Wellness violating the CSA by cultivating medical marijuana

      and selling it, 21 U.S.C. § 841(a), possessing the equipment and materials

      necessary for marijuana cultivation, id. § 843(a)(6), and maintaining the

      premises at 4001 Comet Rd. in Newport for cultivating and selling medical

      marijuana, id. §§ 849, 856.

  201.Partner laundered the drug proceeds over the entirety of the operation for

      Harvest and its shell companies, repeatedly violating 18 U.S. Code § 1956.

  202. Canaccord and Alliance Global funding provided necessary financing to Harvest

      Health, discussing the financing, agreeing that it was in promotion of Harvests

      interstate drug trafficking operation, via telephone and email in violation of 21

      USC § 843(b) and 18 USC § 1952.

  203. Steve White, Jason Vedadi, Nicole Stanton, Ben Kimbro, Elroy Sailor, Ana

       Dutra, Mark Barnard, Eula Adams, and Daniel Reiner made up the board of

       directors for months in which Harvest was cultivating and selling marijuana in

       violation of 21 USC § 841(a)(1), and collectively had operational and

       organizational control of an interstate drug trafficking organization which

       distributed marijuana across the United States, employing more than 1,000 drug

       traffickers, in violation of 21 USC § 848.

  204. Each of those crimes is racketeering activity, and together they form an

      ongoing pattern.

  205. Racketeering activities undertaken in furtherance of the conspiracy to violate

    18 U.S.C. § 1962(c) among Harvest Health, Inc., Randy Taylor Consulting,
                                            42
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 43 of 51




    Partner Credit Union, Steve White, Jason Vedadi, Nicole Stanton, Ben Kimbro,

    Elroy Sailor, Ana Dutra, Mark Barnard, Eula Adams, Daniel Reiner, Canaccord

    Genuity and Alliance Global Partners have injured the Plaintiff. Specifically, the

    Harvest associated wing of the RICO operation were the proximate cause of the

    eventual damages to the Plaintiff: His arrest and pending felony criminal

    charges for cultivating marijuana which belonged to Verano and was cultivated

    at the behest of Harvest Health for its eventual sale by Natural State Wellness,

    funded by Canaccord and Alliance Global, benefitting all defendants in the

    RICO complaint.


                                        COUNT V

                            Violation of 18 U.S.C. § 1962(c)

        Against Harvest Health, Inc., Randy Taylor Consulting, Partner Credit Union,

       Steve White, Jason Vedadi, Nicole Stanton, Ben Kimbro, Elroy Sailor, Ana Dutra,

       Mark Barnard, and Eula Adams, Daniel Reiner, Canaccord Genuity and Alliance

                                        Global Partners


206. Plaintiffs incorporate by reference the allegations of the preceding paragraphs.


 207. RICO creates a private right of action for "[a]ny person injured in his

     business or property by reason of a violation of [18 U.S.C. § 1962]." 18

     U.S.C. § 1964(c). Under 18 U.S.C.§ 1962(d), it is ''unlawful for any person

     to conspire to violate any of the provisions of subsection (a), (b), or (c) of

     this section." Harvest Health, Inc., Randy Taylor Consulting, Partner

     Credit Union, Steve White, Jason Vedadi, Nicole Stanton, Ben Kimbro,

                                            43
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 44 of 51




     Elroy Sailor, Ana Dutra, Mark Barnard, Eula Adams, Daniel Reiner,

     Canaccord Genuity and Alliance Global Partners agreed and conspired to

     violate 18 U.S.C. § 1962(c).

  208. An "enterprise" for purposes of RICO "includes any . . .partnership,

      corporation, association, or other legal entity.'' 18 U.S.C. § 1961(4).

      Harvest Health, Inc. is an Arizona Corporation. It is a RICO

      "enterprise.''

  209. Funding, goods, and services procured by Defendants in

      furtherance of Harvest Health’s unlawful activities have moved in

      interstate commerce, and Harvest Health sells marijuana in the

      interstate market for illegal drugs.

  210.Harvest Health, Inc., Randy Taylor Consulting, Partner Credit Union,

      Steve White, Jason Vedadi, Nicole Stanton, Ben Kimbro, Elroy Sailor,

      Ana Dutra, Mark Barnard, Eula Adams, Daniel Reiner, Canaccord

      Genuity and Alliance Global Partners associated with Harvest Health

      Inc., and agreed to help Harvest Health, Inc. fund and operate a medical

      marijuana grow facility at 4001 Comet Rd, Newport, Arkansas.

  211. Harvest Health, Inc., Randy Taylor Consulting, Partner Credit Union,

      Steve White, Jason Vedadi, Nicole Stanton, Ben Kimbro, Elroy Sailor,

      Ana Dutra, Mark Barnard, Eula Adams, Daniel Reiner, Canaccord

      Genuity and Alliance Global Partners each understood that their

      collective efforts to fund, establish, and operate the medical marijuana

      operations at 4001 Comet Rd. in Arkansas could only be accomplished
                                             44
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 45 of 51




       through a pattern of racketeering activity.

  212. Specifically, all understood and agreed that Harvest Health, Inc. and

       Natural State Wellness would violate the CSA by cultivating medical

       marijuana and selling it, 21 U.S.C. § 841(a), possessing the equipment

       and materials necessary for marijuana cultivation, id. § 843(a)(6), and

       maintaining the premises at 4001 Comet Rd. in Newport for cultivating

       and selling medical marijuana, id. §§ 849, 856.

  213. Partner laundered the drug proceeds for Harvest and its shell companies in

       violation of 18 U.S. Code § 1956.

  214. Canaccord and Alliance Global each realize but that for their debt funding,

       Harvest would be unable to accomplish its goals of interstate marijuana

       trafficking. Both Canaccord and Alliance global funded Harvest’s marijuana

       trafficking operation in violation of 18 USC § 1952 and discussed the

       funding prior to its occurrence in violation of 21 USC § 843(b).

  215. Each of those crimes is racketeering activity, and together they form an

       ongoing pattern.

  216. Racketeering activities undertaken in furtherance of the conspiracy to

       violate 18 U.S.C. § 1962(c) Harvest Health, Inc., Randy Taylor

       Consulting, Partner Credit Union, Steve White, Jason Vedadi, Nicole

       Stanton, Ben Kimbro, Elroy Sailor, Ana Dutra, Mark Barnard, Eula

       Adams, Daniel Reiner, Canaccord Genuity and Alliance Global Partners

       have injured the Plaintiff. Specifically, the operation of the facility was

       the proximate cause of the eventual damages to the Plaintiff: His arrest

                                            45
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 46 of 51




       for cultivating marijuana which belonged to Verano and was cultivated

       at the behest of Canaccord and Alliance Global funded Harvest Health

       for its eventual sale by Natural State Wellness, benefitting all defendants

       in the entire complaint.


                                         COUNT VI

                            Violation of 18 U.S.C. § 1962(c)

       Against Natural State Wellness Enterprises, LLC, John Allison, Henry Wilkins V,

         Dr. William Young, Bill Carwell, Christine L. Edmonson, Amy Haun Hall, Bob

       Dale Haun, Leo Hauser, Ryan W Heringer, David Johnson, Robert Lee Jones III,

         Bobbi McDaniel, Dustin McDaniel, Bobby McDaniel, Kristy McDaniel, Marvin

           Parks, Jeffery J. Ryan, Dr. Marvin Bruce Sanderson, Dr. Ladd Scriber, Dr.

         Thomas M Stank, Bill Stanley, Bart Calhoun, Melissa Moody, Martha Rouby,

                               Warren Ross, and The Ross Group

  217. Plaintiffs incorporate by reference the allegations of the preceding paragraphs.

  218. RICO creates a private right of action for "[a]ny person injured in his business or

       property by reason of a violation of [18 U.S.C. § 1962]." 18 U.S.C. § 1964(c).

       Under 18 U.S.C. § 1962(c), it is "unlawful for any person employed by or

       associated with any enterprise engaged in, or the activities of which affect,

       interstate or foreign commerce, to conduct or participate, directly or indirectly, in

       the conduct of such enterprise's affairs through a pattern of racketeering

       activity."

  219. Natural State Wellness Enterprises, LLC, John Allison, Henry Wilkins V, Dr.

       William Young, Bill Carwell, Christine L. Edmonson, Amy Haun Hall, Bob Dale

                                             46
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 47 of 51




       Haun, Leo Hauser, Ryan W Heringer, David Johnson, Robert Lee Jones III,

       Bobbi McDaniel, Dustin McDaniel, Bobby McDaniel, Kristy McDaniel, Marvin

       Parks, Jeffery J. Ryan, Dr. Marvin Bruce Sanderson, Dr. Ladd Scriber, Dr.

       Thomas M Stank, Bill Stanley, Bart Calhoun, Melissa Moody, Martha Rouby,

       Warren Ross, and The Ross Group each violated this provision of 18 U.S.C. §

       1962.

  220. All of the RICO Defendants formed an association-in-fact enterprise within the

      meaning of 18 U.S.C. § 1961(4) by establishing contractual and other relationships

      with each other, collaborating to develop the 4001 Comet Rd property for medical

      marijuana cultivation, and agreeing design and construct a building for the

      purposes of medical marijuana cultivation, and the subsequent sale of medical

      marijuana, which did in fact occur. This enterprise enables the RICO Defendants

      to more efficiently achieve their collective purpose.

  221. John Allison, Henry Wilkins V, Dr. William Young, Bill Carwell, Christine L.

       Edmonson, Amy Haun Hall, Bob Dale Haun, Leo Hauser, Ryan W Heringer,

       David Johnson, Robert Lee Jones III, Bobbi McDaniel, Dustin McDaniel, Bobby

       McDaniel, Kristy McDaniel, Marvin Parks, Jeffery J. Ryan, Dr. Marvin Bruce

       Sanderson, Dr. Ladd Scriber, Dr. Thomas M Stank, Bill Stanley, Bart Calhoun,

       Melissa Moody, Martha Rouby, and Warren Ross collectively cultivated and sold

       marijuana in violation of 21 USC 841(b)(1)(A).

  222. John Allison, Henry Wilkins V, Dr. William Young, Bill Carwell, Christine L.

       Edmonson, Amy Haun Hall, Bob Dale Haun, Leo Hauser, Ryan W Heringer,

       David Johnson, Robert Lee Jones III, Bobbi McDaniel, Dustin McDaniel, Bobby

       McDaniel, Kristy McDaniel, Marvin Parks, Jeffery J. Ryan, Dr. Marvin Bruce
                                            47
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 48 of 51




        Sanderson, Dr. Ladd Scriber, Dr. Thomas M Stank, Bill Stanley, Bart Calhoun,

        Melissa Moody, Martha Rouby, and Warren Ross collectively constructed a

        warehouse in which to cultivate marijuana in violation of 21 USC § 856.

  223. John Allison, Henry Wilkins V, Dr. William Young, Bill Carwell, Christine L.

      Edmonson, Amy Haun Hall, Bob Dale Haun, Leo Hauser, Ryan W Heringer,

      David Johnson, Robert Lee Jones III, Bobbi McDaniel, Dustin McDaniel, Bobby

      McDaniel, Kristy McDaniel, Marvin Parks, Jeffery J. Ryan, Dr. Marvin Bruce

      Sanderson, Dr. Ladd Scriber, Dr. Thomas M Stank, Bill Stanley, Bart Calhoun,

      Melissa Moody, Martha Rouby, and Warren Ross collectively discussed and were

      involved in the ownership of a company engaged in the cultivation of marijuana

      which they were cultivating in violation of 21 USC § 843(b) and 21 USC §

      841(a)(1).

                                        COUNT VII

                            Violation of 18 U.S.C. § 1962(d)

       Against Natural State Wellness Enterprises, LLC, John Allison, Henry Wilkins V,

         Dr. William Young, Bill Carwell, Christine L. Edmonson, Amy Haun Hall, Bob

       Dale Haun, Leo Hauser, Ryan W Heringer, David Johnson, Robert Lee Jones III,

         Bobbi McDaniel, Dustin McDaniel, Bobby McDaniel, Kristy McDaniel, Marvin

           Parks, Jeffery J. Ryan, Dr. Marvin Bruce Sanderson, Dr. Ladd Scriber, Dr.

         Thomas M Stank, Bill Stanley, Bart Calhoun, Melissa Moody, Martha Rouby,

                               Warren Ross, and The Ross Group

  224. Plaintiffs incorporate by reference the allegations of the preceding paragraphs.

  225. RICO creates a private right of action for "[a]ny person injured in his business or

      property by reason of a violation of [18 U.S.C. § 1962]." 18 U.S.C. § 1964(d). Under
                                            48
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 49 of 51




      18 U.S.C. § 1962(d), "It shall be unlawful for any person to conspire to violate any

      of the provisions of subsection (a), (b), or (c) of this section.”

  226. John Allison, Henry Wilkins V, Dr. William Young, Bill Carwell, Christine L.

      Edmonson, Amy Haun Hall, Bob Dale Haun, Leo Hauser, Ryan W Heringer,

      David Johnson, Robert Lee Jones III, Bobbi McDaniel, Dustin McDaniel, Bobby

      McDaniel, Kristy McDaniel, Marvin Parks, Jeffery J. Ryan, Dr. Marvin Bruce

      Sanderson, Dr. Ladd Scriber, Dr. Thomas M Stank, Bill Stanley, Bart Calhoun,

      Melissa Moody, Martha Rouby, The Ross Group and Warren Ross collectively

      applied as owners of Natural State Wellness Enterprises, conspired to cultivate

      marijuana in violation of 21 USC § 846.

  227. John Allison, Henry Wilkins V, Dr. William Young, Bill Carwell, Christine L.

      Edmonson, Amy Haun Hall, Bob Dale Haun, Leo Hauser, Ryan W Heringer,

      David Johnson, Robert Lee Jones III, Bobbi McDaniel, Dustin McDaniel, Bobby

      McDaniel, Kristy McDaniel, Marvin Parks, Jeffery J. Ryan, Dr. Marvin Bruce

      Sanderson, Dr. Ladd Scriber, Dr. Thomas M Stank, Bill Stanley, Bart Calhoun,

      Melissa Moody, Martha Rouby, The Ross Group and Warren Ross collectively

      applied as owners of Natural State Wellness Enterprises, conspired to create a

      premises cultivate marijuana in violation of 21 USC § 856.

  228. John Allison, Henry Wilkins V, Dr. William Young, Bill Carwell, Christine L.

      Edmonson, Amy Haun Hall, Bob Dale Haun, Leo Hauser, Ryan W Heringer,

      David Johnson, Robert Lee Jones III, Bobbi McDaniel, Dustin McDaniel, Bobby

      McDaniel, Kristy McDaniel, Marvin Parks, Jeffery J. Ryan, Dr. Marvin Bruce

      Sanderson, Dr. Ladd Scriber, Dr. Thomas M Stank, Bill Stanley, Bart Calhoun,

      Melissa Moody, Martha Rouby, The Ross Group, and Warren Ross collectively
                                              49
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 50 of 51




      applied as owners of Natural State Wellness Enterprises, communicated about

      their conspiracy to cultivate marijuana via e-mail and telephone in violation of 21

      USC § 843(b).


  229. John Allison, Henry Wilkins V, Dr. William Young, Bill Carwell,

      Christine L. Edmonson, Amy Haun Hall, Bob Dale Haun, Leo Hauser,

      Ryan W Heringer, David Johnson, Robert Lee Jones III, Bobbi

      McDaniel, Dustin McDaniel, Bobby McDaniel, Kristy McDaniel, Marvin

      Parks, Jeffery J. Ryan, Dr. Marvin Bruce Sanderson, Dr. Ladd Scriber,

      Dr. Thomas M Stank, Bill Stanley, Bart Calhoun, Melissa Moody,

      Martha Rouby, The Ross Group, and Warren Ross each understood that

      their collective efforts to establish and operate the medical marijuana

      operations at 4001 Comet Rd. could only be accomplished through a

      pattern of racketeering activity. Specifically, all understood and agreed

      that Natural State Wellness Enterprises would hire Harvest Health to

      manage the operation, cultivate marijuana, and that all parties would

      violate the CSA by cultivating medical marijuana and selling it, 21 U.S.C.

      § 841(a), possessing the equipment and materials necessary for

      marijuana cultivation, id. § 843(a)(6), and maintain the premises at

      4001 Comet Rd. for cultivating and selling medical marijuana, id. §§

      849, 856. The Ross group was actively involved in the daily operations of

      the facility, ensuring that it was operating at maximum efficiency to violate

      21 USC § 841(a)(1), which is in and of itself, a violation of 21 USC § 856.

  230. Each of those crimes is racketeering activity, and together they form an
                                            50
Case 1:21-cv-00692-SKC Document 1 Filed 03/08/21 USDC Colorado Page 51 of 51




     ongoing pattern.

                                 PRAYER FOR RELIEF


   A. Awarding the Plaintiff three times the damages to his person that was caused by

      the defendants RICO activities.

   B. Exemplary damages against each individual defendant, matching the jury’s actual

      damage award under C.R.S. § 13-21-102

   C. Trebled Exemplary damages against each individual defendant pursuant to

      C.R.S. § 13-21-102(3)(a)

   D. Trebled Exemplary damages against each individual defendant pursuant to

      C.R.S. § 13-21-102(3)(b)

   E. Awarding the Plaintiff attorneys fees pursuant to statute.

   F. Any other relief that this honorable court finds just.




DATED: March 8, 2021



                                                                       /S Matthew W Buck
                                                                                 RED LAW
                                                                   Attorney for the Plaintiff
                                                                                 RED LAW
                                                                         144 W 11th Avenue
                                                                         Denver CO 80204
                                                                             matt@red.law
                                                                             720-507-1884




                                            51
